Citation Nr: 0213043	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  02-04 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic degenerative 
joint disease of the lumbar spine and chronic low back 
derangement.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
March 1946.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from an August 2000 rating decision issued by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection as the evidence failed to demonstrate that the 
claimed disability could be related to the veteran's military 
service.

The veteran requested a hearing before a Member of the Board 
at the RO in his April 2002 substantive appeal.  In July 
2002, the veteran indicated in writing that he no longer 
wanted a hearing and wanted his case prepared for the Board.  
See 38 C.F.R. § 20.704(e) (an appellant may withdraw a 
hearing request at any time before the date of the hearing) 
(2001).


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns as to the development of his claim have 
been addressed.  

2.  The evidence of record does not reveal that either 
chronic degenerative joint disease of the lumbar spine or 
chronic low back derangement is the result of an in-service 
injury.

3.  The evidence of record does not reveal chronic 
degenerative joint disease of the lumbar spine to a 
compensable degree within one year from the veteran's 1946 
discharge from active duty.  The first medical finding of 
chronic degenerative joint disease reflected in the evidence 
of record is in July 2000.


CONCLUSION OF LAW

Chronic degenerative joint disease of the lumbar spine and 
chronic low back derangement were not incurred in or 
aggravated by active duty and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I  Duty to Assist

On November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).  In substance, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for 
benefits under the laws administered by VA.  In pertinent 
part, this law redefines the obligations of VA with respect 
to the duty to assist.  The provisions of the VCAA apply to 
all claims for VA benefits, to include claims involving 
entitlement to service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments became effective on November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  Except for the amendment 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA, and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, VA first has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate his claim for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(b)).  Further, the VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 
38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 46,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).  
In the present case, the Board finds that VA's redefined duty 
to assist as set forth in the VCAA has been fulfilled 
regarding the issue addressed in this decision.  The Board 
notes that the veteran's representative specifically contends 
that VA has not fulfilled its duty to notify the veteran of 
the evidence necessary to substantiate his claim.  The Board 
does not agree and finds that the veteran has been provided 
adequate notice as to the evidence needed to substantiate his 
claim for service connection for lower back disabilities.  
The veteran was specifically notified in the March 2002 
Statement of the Case (SOC) of VA's heightened duty to assist 
with his service connection claim, but that the heightened 
duty to assist did not shift responsibility for the 
production of necessary evidence from him to VA.  The SOC 
further informed the veteran that VA would make all 
reasonable efforts to obtain records he adequately 
identified.  Additionally, the veteran was informed of the 
laws and regulations regarding the principles of service 
connection in the March 2002 SOC.  The August 2000 rating 
decision and the March 2002 SOC both specifically informed 
the veteran that his claim could not succeed as no evidence 
of record related his current lower back disabilities to his 
military service.  The veteran was informed by letter in 
December 2001 that due to the fire at the National Personnel 
Records Center (NPRC), difficulty had been encountered 
obtaining his military records.  Accordingly, the Board finds 
that VA does not have any further outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.

Upon reviewing the veteran's claims file, the Board finds 
that all relevant facts have been properly developed, and 
that all evidence necessary for an equitable resolution of 
the issue addressed in this decision has been identified and 
obtained.  The RO attempted to obtain the veteran's service 
medical records, but due to the 1973 fire, his military 
records are not available.  Subsequently, the RO specifically 
requested the veteran to fully furnish where and 
approximately when he was hospitalized or treated for an 
injury in service.  In January 2002, the veteran again 
provided nonspecific information about an injury in service 
by merely stating that he received treatment during his 
entire period of active duty, from 1942 to 1946, for a back 
injury and pain.  The March 2002 SSOC informed the veteran 
that his January 2002 response did not furnish sufficient 
information to make additional requests or searches regarding 
an in-service injury.  The evidence of record includes 
private medical records.  The Board is not aware of any 
additional relevant evidence that is available in connection 
with this appeal, and concludes that all reasonable efforts 
have been made by VA to obtain the evidence necessary to 
substantiate the veteran's claim.  Therefore, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive.  See generally VCAA; McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).

II.  Service Connection Claim

The veteran contends that his current lower back disabilities 
are as a result of his military service.  He contends that as 
his service medical records are not available for review, 
that a denial of his claim is fundamentally unfair.  After a 
complete and thorough review of the evidence of record, the 
Board cannot agree with his contentions, and, as such, his 
service connection claim must fail.

Service connection may be established for a disability 
resulting from a personal injury suffered or from a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110 (West 
Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  Certain chronic 
diseases, including arthritis, are considered to have been 
incurred in service even though there is no evidence of such 
disease during the period of service when the chronic disease 
manifests to a compensable degree within one year from 
separation from service.  38 U.S.C.A. §§ 1137, 1112 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).  

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

In the instant case, the veteran contends that he injured his 
back in 1944 while in the Army.  As previously indicated, the 
veteran's service medical records are not available for 
review as a result of the 1973 fire at the NPRC.  When 
service medical records are missing, the Board has a 
heightened obligation to provide an explanation of reasons or 
bases for its findings and to consider the benefit of the 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

As the veteran's service medical records are not available 
for review, the Board will assume arguendo that the veteran 
did indeed injure his back while on active duty in 1944.  
Service connection requires more than a mere showing of an 
in-service incident or injury.  The underlying in-service 
incident must have resulted in a disability to warrant 
service connection.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

A July 2000 private medical record reflects findings that the 
private physician deemed consistent with chronic degenerative 
joint disease of the lumbar spine and chronic low back 
derangement.  The July 2000 private medical record also shows 
that X-rays indicated diffuse spondylosis and evidence of 
degenerative lumbar disc disease at levels L4-5 and L5-S1.  
As such, the veteran suffers from a current disability.  
Accordingly, the question to be answered is whether or not 
there is a medical nexus, or link, between the veteran's 
current chronic degenerative joint disease with chronic low 
back derangement and an in-service injury.  See 38 C.F.R. 
§ 3.303(d) (2001).  The Board must answer in the negative.  
The July 2000 private medical record shows that the veteran 
complained of chronic lower back pain of at least 50 years 
duration.  The private physician further recorded that there 
was not a recent history of trauma.  Evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Consequently, the histories cited 
above are not competent medical evidence as the private 
physician did not add comment to the veteran's contentions or 
further explain the etiology of the veteran's lower back 
disabilities in his own medical opinion.  As such, the Board 
finds that the evidence of record does not rise to even the 
level of equipoise in relation to whether his current lower 
back disorders are as a result of the in-service injury 
alleged by the veteran, and, accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the veteran's claim and service connection is not warranted.  
See 38 C.F.R. §§ 3.102, 3.303 (2001); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

Additionally, the Board notes that the evidence of record 
does not sustain a finding that the veteran is entitled to 
service connection for degenerative joint disease based on a 
presumptive period.  The record first reflects a finding of 
degenerative joint disease in July 2000, more than half a 
century after his discharge from active duty in March 1946.  
Therefore, the Board specifically finds that the veteran is 
not entitled to presumptive service connection for 
degenerative joint disease of the lumbar spine.  See 
38 C.F.R. §§ 3.102, 3.307, 3.309 (2001).

In conclusion, the Board notes, with specific regard to his 
contentions that his current lower back disabilities were 
incurred in service, there is no indication that the veteran 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnoses or 
medical causation.  While he is competent to describe his 
symptoms, his statements to the effect that his current lower 
back disabilities are the result of a 1944 back injury are 
not sufficient to constitute a medical nexus opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As such, 
the Board finds that the veteran's statements regarding his 
current disabilities do not qualify as competent medical 
evidence to establish that his disabilities were incurred in 
service.

In brief, the preponderance of the evidence is against a 
finding that the veteran's chronic degenerative joint disease 
of the lumbar spine and chronic low back derangement were 
incurred in or aggravated during service.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West Supp. 2002); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Accordingly, the Board finds that service connection 
is not warranted.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).  The Board has considered the doctrine of reasonable 
doubt in the veteran's favor, but, as the preponderance of 
the evidence is against his claim, that doctrine is not for 
application.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. 
§ 3.102 (2001).


ORDER

Service connection for chronic degenerative joint disease of 
the lumbar spine with chronic low back derangement is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

